 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 246Yale University and Graduate Employees and Stu-dents Organization (GESO), a/w Hotel Employ-ees and Restaurant Employees International Un-ion, AFLŒCIO.  Case 34ŒCAŒ7347 November 29, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN      AND HURTGEN On August 6, 1997, Administrative Law Judge Mi-chael O. Miller issued the attached decision granting the Respondent™s motion to dismiss the complaint at the close of the General Counsel™s case-in-chief.  The Gen-eral Counsel and the Charging Party filed exceptions with supporting briefs, the Respondent filed an answer-ing brief, and the General Counsel and the Charging Party filed reply briefs.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s findings and conclusions that the Gen-eral Counsel failed to prove the strike at issue in this case was protected under Section 7 of the Act, but, for the reasons set forth below, to remand this case to the judge for further hearing on whether certain statements violated Section 8(a)(1). Factual Background As presently developed, the record establishes the fol-lowing facts.  After many years of organizing in an at-tempt to obtain recognition from and bargain collectively with Yale University, the members of the Graduate Em-ployees and Students Organization (GESO) voted on December 7, 1995, to conduct a ﬁgrade strikeﬂ at the end of the fall 19951 semester.  Approximately 200 graduate students who were either teaching their own classes or assisting faculty in teaching classes (teaching fellows or TFs) refused to submit their students™ final grades for the semester to the University.2  The striking TFs hoped that their action would cause the University to begin negotia-tions toward a labor agreement. The record establishes that in the period between De-cember 7 and the deadlines for grade submissions,3 strik-ing TFs were repeatedly told by faculty members and administrators that their future teaching, any requested letters of professional recommendation, and perhaps their careers beyond Yale would suffer if they did not submit final grades in a timely fashion.4  The TFs ended the strike and submitted their grades on January 15, 1996.                                                                                                                                                        1 All dates refer to 1995 unless otherwise specified.  2 The judge indicated that approximately 100 graduate students par-ticipated in the grade strike.  The testimony of Robin Brown indicates that approximately 200 graduate students participated in the grade strike.  3 The original grade submission deadline was January 2, 1996.  This was the date by which all course instructors, whether faculty or gradu-ate students, were to submit final semester grades for their courses to the registrar.  In cases in which graduate students assisted course in-structors in grading materials but were not themselves responsible for submitting grades to the registrar, the graded materials were to be sub-mitted to the course instructors by a ﬁreasonableﬂ time prior to the registrar™s deadline to enable the instructor to submit the final grades in a timely fashion.  As a result of the grade strike, the Respondent ex-tended the registrar™s deadline to January 15, 1996.  Based on the University™s response to the grade strike, the General Counsel alleged that the Respondent violated Section 8(a)(1) of the Act by issuing various oral and written threats of reprisals against a number of graduate students for engaging in protected concerted activity.  The General Counsel also alleged that the Respondent discriminated against striking TFs in violation of Section 8(a)(3) by disciplining them, removing them from teach-ing assignments, demoting them, subjecting them to closer supervision, and/or eliminating their classes.   At the close of the General Counsel™s case, the Re-spondent moved to dismiss the complaint, arguing that the General Counsel had failed to show that the grade strike was protected activity, which is an essential ele-ment of the General Counsel™s case.  The judge agreed with the Respondent.  The judge found that the grade strike was unprotected because it was a partial strike and because the strikers had misappropriated university prop-erty. The judge also rejected the General Counsel™s alter-native theory that, even if the grade strike is found to be unprotected, certain statements by the University consti-tuted ﬁoverbroadﬂ threats because they could reasonably be understood as broadly directed against participation in protected concerted activity in general.  Therefore, the judge granted the Respondent™s motion to dismiss, and recommended that the Board dismiss the complaint.5   A majority of the Board6 agrees with the judge™s find-ings that the grade strike was a partial strike and that the strikers misappropriated university property.  A different majority7 finds that it is necessary to remand this pro-ceeding to the judge for further hearing on whether cer-tain statements violated Section 8(a)(1). Standard of Review In reviewing the Respondent™s motion to dismiss the complaint for failure of proof as to an essential element of the General Counsel™s case, we are guided by  4 The judge did not make individual findings as to the coercive na-ture of each separately alleged threat by faculty members or administra-tors, of which there are many in the complaint.  Instead, the judge found that ﬁthe statements made by Yale™s supervisors and agents to discourage the teaching fellows from engaging in the grade strike [were] undoubtedly coercive.ﬂ  5 The judge assumed, for the purposes of resolving Yale™s motion to dismiss, that the graduate students are employees within the meaning of the Act.  (ALJD at fn. 5.)  We agree with the judge that it is not neces-sary for us to resolve this issue prior to determining the merits of the Respondent™s motion to dismiss the complaint.  6 Chairman Truesdale and Member Hurtgen (Member Liebman dis-sents).  7 Members Liebman and Hurtgen (Chairman Truesdale dissents). 330 NLRB No. 28  YALE UNIVERSITY 247Fed.R.Civ.P. 52(c), which permits the trial judge to enter 
judgment against a party when
 the evidence shows that 
that party has not sustained its burden of proof.
8 Auto 
Workers Local 122
 (Chrysler Corp.),
 239 NLRB 1108, 
1112 (1978).  In order to overcome a motion to dismiss 
at the close of his case-in-chief, the General Counsel 
must satisfy his duty to establish a prima facie case by 
presenting evidence sufficient
 to demonstrate the occur-
rence of an unfair labor practice.  Id
. at fn. 3. 1. The partial strike and misappropriation                    
of property issues 
   The judge also based his partial strike conclusion on 
the testimony of several TFs, as well as a stipulation by 
a. The partial strike issue 
A majority of the Board
9 agrees with the judge™s con-
clusion that the General Counsel failed to make a prima 

facie showing in his case-in-chief that the TFs engaged 

in a complete work stoppage 
that is protected by Section 
7 of the Act.  We agree with the judge that the TFs™ 
strike was partial, and, thus, unprotected by the Act.  
The judge found that the grade strike began on De-
cember 7, when the GESO me
mbership voted to conduct 
the strike, or, at the latest, on December 13, when TFs 
began to refuse directives to turn in grades or materials 
necessary to compute grades.  Between December 7, 
1995, and January 2, 1996, 
most teaching fellows con-
tinued to perform job-related duties, including meeting 
discussion sessions, proctoring exams, and grading stu-
dent materials.  Even after the original January 2, 1996 

grade-submission deadline, the date on which the Gen-
eral Counsel contends the strike began and TFs ceased 
working, some TFs ﬁwere prepared to write, and appar-
ently wrote, letters of evaluations and recommendation 
for their students,ﬂ which the judge found to be a ﬁregu-
lar, if not required, aspect of their work.ﬂ  Clearly, as the 
judge concluded, from December
 7 (or, at the latest, De-
cember 13) and continuing beyond January 2, 1996, the 
TFs were both working and striking.  This, the judge 
found, constituted a classic partial strike, which lies out-
side the protection of Section 7 of the Act.  See
 Valley City Furniture Co.
, 110 NLRB 1589, 1594Œ1595 (1954), 
enfd. 230 F.2d 947 (6th Cir. 1956).   
                                                          
                                                           
8 The Federal Rules of Civil Pro
cedure apply to Board proceedings 
ﬁso far as practicable.ﬂ  29 U.S.C. § 160(b); see also
 Excel DPM of 
Arkansas
, Inc.,
  324 NLRB 880 fn. 1 (1997).  
Fed.R.Civ.P. 52(c), which replaces th
at part of Fed.R.Civ.P. 41(b) 
authorizing dismissal at the close of the plaintiff™s case if the plaintiff 
had failed to carry an essential burden of proof, states: 
Judgment on Partial Findings.  If du
ring a trial without a jury a party 
has been fully heard on an issue and the court finds against the party 

on that issue, the court may enter judgment as a matter of law against 
that party with respect to a claim or defense that cannot under the con-

trolling law be maintained or defeated without a favorable ruling on 
that issue, or the court may decline to render any judgment until the 
close of all the evidence.  
9 Chairman Truesdale and Member Hu
rtgen join in this section of the decision.  Member Liebman dissents.  
the General Counsel, that the intent of the grade strike 
was solely to withhold grades for the fall 1995 semester 
and was not to withhold teaching services for the spring 
1996 semester.  Based on th
is evidence, the judge con-
cluded that had the grade strike continued into the spring 
semester, the TFs planned to teach, and probably would 
have taught, in that semester while still withholding 

grades for the fall semester.  This, too, the judge found, 
was incompatible with a full strike, and thus constituted 
conduct outside of the protection of the Act. 
We agree with the judge™s analysis of the record and 
his legal conclusion derived therefrom.  Based on our 
review, we believe the judge reasonably determined from 
the facts developed during the General Counsel™s case-
in-chief that the grade strike
 commenced, at the latest, on 
December 13, when TFs began withholding papers and 
test materials.  Further, th
e judge correctly found that 
after December 13 the TFs continued to perform other 
duties, such as meeting with students, grading materials, 
writing letters of evaluation, and preparing for the next 
term™s classes.  Thus, as the judge found, the TFs 
ﬁsought to bring about a condition that would be neither 
strike nor work.ﬂ  
Valley City
, 110 NLRB at 1595.  We 
also agree with the judge that the TFs planned to con-
tinue withholding the fall 1995 grades even after the 
spring 1996 semester bagan.  Since the TFs planned to 
otherwise perform work in the spring of 1996, they were 
planning to work and strike at the same time.
10  We, 
therefore, agree with the j
udge™s finding that it was ap-
propriate to grant the Respondent™s motion to dismiss 
because the General Counsel failed to establish that the 
TFs action was protected by Section 7 of the Act. 
Citing testimony of GESO leaders, our dissenting col-
league argues that the record does not support the judge™s 
finding that the strike began 
in December.  We disagree.  
GESO™s research director, Gordon Lafer, referred, on 
January 17, 1996, to the ﬁfive 
weeks of the grade strike,ﬂ 
thereby clearly indicating th
at it commenced in Decem-
ber.  And GESO™s cochair, Michelle Stephens, testified 
that the grade strike ﬁwas . . 
. an action that kind of began 
from December 7.ﬂ  Thus, even GESO officers recog-
nized, as did the University, th
at the strike began on its 
announcement on December 7. 
Our colleague says that the grade strike began on 
January 2, 1996, the date on which most grades were 
due.  However, it is clear that, from and after December 
7 (or at least from and afte
r December 13), there were 
directives to submit the grades, and such directives were 
disobeyed.  In addition, in some instances, the grades 
were due a ﬁreasonable timeﬂ before January 2, 1996 (see 

fn. 3, above).  These due dates were not met.  Thus, it is 
clear that the grade strike be
gan before January 2, 1996, 
 10 Hotel Holiday Inn de
 Isla Verde
, 259 NLRB 496 (1981), cited by 
our colleague, is distinguishable.  There, the plan for the unprotected 
activity was forestalled.  By contra
st, in the instant case, the activity 
occurred and was not forestalled.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 248and that other work was being performed during this 
period.  Further, even after January 2, 1996 (the grade 
strike commencement date according to our colleague), 
TFs were performing other work. 
b. The misappropriation of property issue 
We also agree with the judge™s conclusion that the 
grade strike was unprotected because it involved the 

withholding of papers and test materials.  The papers and 
test materials were university property that the Respon-
dent needed to attempt continued operations in the ab-

sence of the striking TFs.  As the judge determined, even 
if the TFs™ strike was not an unprotected partial strike, 
their conduct was otherwis
e unprotected because it 
amounted to misappropriation of university property, 
analogizing to sit-down strike cases and others where 
strikers withhold the employer™s
 goods or materials.  See, 
e.g., NLRB v. Fansteel Metallurgical Corp.,
 306 U.S. 
240, 256 (1939); and 
Beacon Upholstery Co.
, 226 NLRB 
1360, 1366Œ1367 (1976). 
We agree with this conclusion.  In refusing to turn over 
student work that had already been performed during the 
semester, the striking TFs withheld from their employer 
essential materials that would have permitted the em-
ployer to reassign the struck workŠfinal evaluationsŠto 

nonstriking employees.
11  Such conduct prevented the 
Respondent from effectively maintaining its business, 

and therefore lies outside of the protection of the Act.  

Beacon Upholstery, 
226 NLRB at 1366Œ1367.   
Our dissenting colleague says that only a few TFs re-
fused to turn over papers and materials.  Thus, it is ar-
gued that others should not be tainted by this misconduct.  
However, this misconduct was part and parcel of the 
grade strike.  Indeed, the Union was the repository for 
some of these papers and materials.  Thus, the grade 
strike, including all of its manifestations, was unpro-

tected, and all who participat
ed therein were unprotected. 
Our colleague argues that the Union was divided on the 

issue of whether the TFs should
 refuse to turn over pa-
pers and materials.  The matter was not resolved, and the 
individual TFs were thus left free to decide for them-
selves whether to do so.  Si
gnificantly, as noted above, 
                                                          
                                                           
11 The Respondent concedes that it has a property interest only ﬁin 
the grades actually provided during the semester, not the teaching assis-
tants™ (TAs) mental impressions,ﬂ
 and acknowledges that outside the 
strike context, ﬁteachers are replaced for countless reasons, including 
maternity leave, illness or even death, 
at times subsequent to the start of 
the semester.ﬂ  Respondent™s answeri
ng brief at 39.  We therefore find 
it unnecessary to pass on the judge™s 
conclusion (sec. IV,C,2) that the 

TFs would nevertheless have engage
d in the misappropriation of uni-
versity property had they complied 
with all directives to turn over graded materials to their superiors 
before final grades were due, and 
had refused only to submit the final grades themselves.  
Member Hurtgen finds that there is a property interest in the papers 
and materials on which a grade is based, as well as in the document that 
contains the final grade.  He fi
nds it unnecessary to reach the hypo-
thetical issue of whether there is a property interest in the mental im-
pressions of the TFs.  
the Union was the repository for those who chose to 
withhold papers and materials.
12   c. Conclusion 
Because the TFs™ grade st
rike was unprotected, any 
discrimination that the TFs may have suffered as a result 
of their participation in the grade strike could not consti-
tute a violation of the Act.  Accordingly, we affirm the 
judge™s dismissal of the 8(a)(3) allegations of the com-
plaint. 
2. The alleged 8(a)(1) conduct 
A majority of the Board
13 disagrees with the judge™s 
conclusion that the General Counsel failed to make a 
prima facie showing that a vi
olation of Section 8(a)(1) 
occurred.  The General Counsel alleges that the Univer-

sity directed five specific threatsŠtwo written and three 
oral statements made by faculty and administratorsŠat 
protected concerted activity that went beyond the scope 
of the grade strike itself, and that such ﬁoverbroadﬂ 
threats that address otherwis
e protected activity violate 
Section 8(a)(1).  The judge re
jected this contention, find-
ing that each one of the five alleged threats was derived 
from, and thus directed sole
ly to, the TFs™ conduct dur-
ing the unprotected grade strike.  Therefore, the judge 

found that none of the five statements constitutes a viola-
tion of the Act.  The judge further found that even if any 
of the five statements was technically overbroad, i.e., 
directed to more generaliz
ed protected conduct, they 
were nevertheless de minimis, and therefore not violative 
of the Act
.14  The General Counsel and th
e Charging Party except, arguing that Yale violated the Act by issuing broad warn-

ings to the TFs about engaging in protected activity in 
general.
15  They also argue that the statements them-
 12 Although the Union allegedly had a policy to return the materials 
if requested to do so by a faculty member, there is no showing that 
faculty members were to
ld of this policy.  
13 Members Liebman and Hurtgen join in this section of the decision.  
Chairman Truesdale dissents.  
14 Chairman Truesdale would adopt
 the judge™s finding that the 
statements were not overbroad thr
eats.  Here, the entire campaign con-
sisted of the grade strike, conduct which we are finding is unprotected.  
As fully explained by the judge, each
 of the statements referred to or 
was derived from the grade strike.  Thus, Chairman Truesdale agrees 
with the judge that there are no ﬁoverbroadﬂ threats directed against the 
exercise of protected activity.  Chairm
an Truesdale also agrees with the 
judge that even if one or two of the 
statements were to be deemed tech-
nically overborad they should be considered isolated and de minimis in 

the context of this litigation and hard
ly worth returning for many days 
of hearing, briefs, and a decision on many other issues raised by the 
complaint.  
15 The Charging Party argues that only three of the disputed state-
ments (1, 4, and 5, below) are overbroad and therefore violate the Act.  

The Respondent contends that the 
General Counsel and the Charging 
Party should be precluded from rely
ing on the ﬁoverbroad threatsﬂ 
theory because it was not specifically
 alleged in the complaint and was 
raised only in posthearing briefs to the judge.  The General Counsel 
responds that he is not required to plead legal theories in the complaint, 
but in an abundance of caution, moves to amend the complaint to re-
 YALE UNIVERSITY 249selves were not de minimis
, but were strategically timed, 
widely disseminated threats that warned about grievous 
consequences to all graduate
 students for engaging in 
protected conduct beyond the grade strike. 
The five statements at
 issue are as follows:
                                                                                              
 1. Statements made in
 the December 12, 1995 
letter from Deans Applequist and Brodhead to 

graduate students with 
teaching responsibilities, in-
cluding the comment that th
e ﬁfailure to perform the 
tasks of evaluating student work and reporting 

grades in a timely fashion is a serious breach of aca-
demic responsibility [which] should be expected to 
bear on the evaluation of the graduate student in-
structor™s performance as 
a teacher and on the as-
sessment of his or her suitability for teaching ap-
pointments during the spring semester.ﬂ 
2. Statements by members of the French Depart-
ment faculty, on or about December 12, 1995, con-
cerning the inappropriateness of the union model in 
the academic setting, and the loss of teaching ap-
pointments in the Spring semester. 
3. Statements by French Department Director of 
Graduate Studies Edwin Duvall made at a December 

14, 1995, meeting concerning the grade strike and 
the inappropriateness of unions in the academic set-
ting. 
4. Statements made in
 the December 15, 1995 
memo from members of the French Department to 
graduate students with present or future teaching as-

signments, including the comment that the ﬁ[f]ailure 
to perform any aspect of a graduate teaching as-
signmentŠe.g. meeting all classes, grading and re-
turning all papers, holding regular office hours, 
submitting final grades, etc.Šwould (1) be a 
de 
facto
 dereliction of professional duties to our stu-
dents . . . and (2) constitute behavior unacceptable 
anywhere in the professionﬂ that could negatively af-
fect evaluations and jeopardize future teaching as-
signments. 
5. Statements made by Professor Brad Wester-
field during a December 18, 1995 meeting concern-
ing the imprudence of a grad
uate student work stop-
page and the negative consequences that could flow 
from it. 
 We agree with the judge that the first statement listed 
above was limited to the grade strike, and thus not viola-
tive of the Act.  However, contrary to the judge, we con-
clude that the General Counsel has made a prima facie 
case on the record before us
 that the remaining four 
statements refer to protected 
conduct other than the grade 
strike.                                                            
flect that threats were made against 
activity other than the grade strike.  
The Respondent opposes the motion to amend.  
By their very nature, statements 2, 3, 4, and 5 encom-
passed more than just the grade strike.  Thus, both the 
second and third statements broadly declared that a union 
is not appropriate in academe.  The fourth statement is 
not limited to the grade strike because it referred to the 
ﬁ[f]ailure to perform 
any aspect of a graduate teaching 
assignmentﬂ as providing grounds for negative evalua-
tions and loss of teaching 
opportunities.  (Emphasis 
added.)  The final statement condemned strike activity by 
graduate students ﬁunder any circumstances.ﬂ 
In finding that these statements were not unlawful 
threats, the judge distinguished the instant case from 
New Fairview Hall Convalescent Home
, 206 NLRB 688 
(1973), enfd. sub nom
. Donovan v. NLRB
, 520 F.2d 1316 
(2d Cir. 1975), a case in wh
ich the employees engaged in 
a series of unprotected work stoppages during the course 
of an organizational campaign.  The Board in 
New Fair-
view adopted the judge™s findin
gs that although the em-
ployer lawfully warned employees against participating 
in the unprotected activity, it violated Section 8(a)(1) 
when it broadly prohibited employees from engaging in 
ﬁany strike, work stoppage, slow down, or withholding 
of any good or services.ﬂ 206 NLRB at 747.  
The judge attempted to distinguish 
New Fairview 
on 
two grounds.  First, he stated that in 
New Fairview
 there 
was an ﬁotherwise protected
ﬂ union campaign for recog-
nition, while in this case GESO™s ﬁentire campaignﬂ con-
sisted of the unprotected grad
e strike.  Second, the judge 
stated that, unlike in New Fairview
, each statement al-
leged by the General Counsel to be ﬁoverbroadﬂ in this 
case ﬁreferred to or was derived from the grade strike.ﬂ   
We disagree with the judge 
that the instant case can 
fairly be distinguished from 
New Fairview.
  First, the 
record does not support the purported distinction that 
GESO™s entire organizational 
campaign consisted of an 
unprotected grade strike.  As the judge himself found, 
GESO has for many years been engaged in organiza-
tional activities among the teaching fellows that are unre-

lated to the grade strike.
16  Second, the facts of New 
 16 GESO™s activities apart from the 
grade strike extend back to at 
least 1989.  Gordon Lafer, a 1995 gra
duate of Yale with a Ph.D. in 
political science and research director for the Federation of University Employees, an affiliation of GESO 
and the two recognized unions at 
Yale, testified that he first got i
nvolved with GESO in 1989.  In the 
1990Œ1991 academic year, Lafer was 
a staff organizer for GESO, dur-
ing which time GESO began a formal membership campaign, soliciting 
graduate student signatures on memb
ership cards that designated GESO as a collective-bargaining representative.  In 1993, GESO again solic-
ited signatures on membership cards, and this time the cards also called 

for the University to hold an election among teaching assistants and 
graduate instructors to ascertain their desire to be represented for the 
purposes of collective bargaining.  
Similarly, Robin Brown, GESO ch
airperson and a Ph.D. candidate 
in comparative literature, testified 
that in the academic year 1993Œ1994, 
she also worked on GESO™s organizing drives, meeting with people 
individually or in small groups to talk about the benefits of GESO 
membership and the activities that 
GESO was planning.  Brown also 
helped train organizers, participated 
in meetings with university repre-
sentatives on issues such as health care, wages, class section sizes, and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 250Fairview show that the statement found to be overbroad 
in that case similarly ﬁderiv
ed fromﬂ the employees™ un-
protected activity. 206 NLRB at 746Œ747.  Thus, neither 
of the two grounds given by the judge for distinguishing 
New Fairview
 is persuasive. 
We find that the General Counsel has satisfied his bur-
den to establish a prima facie case that four of these 
statements enumerated above 
violated Secti
on 8(a)(1).  
We shall therefore remand this case for the Respondent 
to present its defense.  Further, we grant the General 

Counsel™s motion to amend the complaint to specifically 
allege the alternative theory that, even though the grade 
strike itself is unprotected by the Act, at least some of the 
above statements are ﬁoverbro
ad threatsﬂ because they 
could reasonably be understood to be directed against 
participation in protected concerted activity in general.  
The Respondent is not prejudiced by our granting of the 
General Counsel™s motion because it will have the oppor-
tunity at the reopened hearing to fully present its defense 
to the issues raised by the complaint amendment.  See 
Section 102.17 of the Board™s Rules.     
In his supplemental decision, 
we direct that the judge 
provide the Board with findings of fact and conclusions 
of law on the issue of the employee status of the TFs 
under Section 2(3) of the Act, regardless of his ultimate 
findings on the issue of whether the Respondent violated 
Section 8(a)(1) of the Act. 
In sum, we remand this case to the judge for further 
hearing consistent with this decision, and direct that the 
Respondent be given the opportunity to present evidence 

to refute the General Counsel™s prima facie case. 
ORDER It is ordered
 that the complaint is dismissed insofar as 
it alleges violations of Section 8(a)(3) of the Act. 
IT IS FURTHER ORDERED 
that the case is remanded to 
Administrative Law Judge Michael O. Miller for further 
proceedings consistent with this Decision and Order, 
including completion of the hearing.
17 The judge shall 
thereafter prepare and serve on
 the parties a supplemental 
decision containing findings of fact, conclusions of law, 
and a recommended Order.  Following service of the 
supplemental decision on the parties, the provisions of 
Section 102.46 of the Board™s Rules and Regulations 
shall apply. 
                                                                                              
 .                                                            
other workplace issues, and assisted in organizing rallies, demonstra-
tions, marches, and job actions, incl
uding two strikes in 1992 and 1995.  
In April 1995, TFs participated in an election conducted by the League 
of Women Voters, in which an overwhelming majority of the electorate 

voted in favor of being represented by GESO for the purposes of 
collective bargaining17 Because the Board has been advi
sed that Judge Miller has retired 
from the Agency, the Board requests 
that the chief administrative law 
judge ascertain the availability of Judg
e Miller.  In the event that Judge 
Miller is not available, the case is remanded to the chief administrative 
law judge who may designate another administrative law judge in ac-
cordance with Sec. 102.36 of the Board™s Rules. 
MEMBER LIEBMAN, dissenting in part. 
Contrary to my colleagues, I would find, for the rea-
sons set forth below, that the General Counsel estab-
lished a prima facie case that the teaching fellows (TFs) 
were engaged in a strike that was protected by Sections 7 
and 13 of the National Labor Relations Act.
1  In my 
view, the strike did not lose the protections of the Act on 
either of the grounds asserted by the majority: the strike 
was not ﬁpartial,ﬂ and it did not involve the widespread 
withholding of university property.  Accordingly, I must 
dissent from the majority™s dismissal of the 8(a)(3) alle-
gations of the complaint that the Respondent unlawfully 
discriminated against the TFs for engaging in protected 
strike activity. 
With respect to the key issue of when the strike began, 
I believe the preponderance of the evidence on the record 

at the close of the General 
Counsel™s case shows the fol-
lowing.  The striking TFs established a time certain be-
yond which no TF work would be performed, i.e., the 
date on which grades were due (January 2, 1996, in the 
case of graduate instructors, 
or a reasonable time before 
January 2, 1996, in the case of graduate teaching assis-
tants (TAs)).  Prior to the grade submission deadline, 
TFs, as a group, completed all other teaching functions, 
such as meeting classes and discussion sections, proctor-
ing exams, and grading papers.  When the strike began, 
the TFs refused to perform only the last remaining chore 
of their assigned tasksŠthat of evaluating student mate-
rials and submitting grades to the designated authority.  
Thus, the record demonstrates that the grade strike con-
sisted of TFs withholding the final grades assigned to 
students enrolled in their courses when the grades were 
due to the registrar, and that TFs, as a group, did not con-
tinue to perform other work after that point.  In other 
words, TFs were not working and striking simultane-
ously. 
Testimony of GESO leaders and other TFs clearly 
supports this conclusion.  The strike resolution passed at 

the December 7, 1995 meeting stated that the TFs are to 
ﬁwithhold [their] gradesﬂ until the University begins ne-
gotiating a labor agreement, thus indicating that TFs 

planned to work up until the grade submission deadline 
and then begin a total strike at that point.  Robin Brown, 
GESO chairperson, testified th
at the scope of the strike 
was as stated in the resolutionŠTFs were to strike by 
withholding final grades from the University at the end 
of the term, essentially refusing to perform the labor as-

sociated with the last act 
of the teaching function.  
Brown testified that, in accord
ance with the strike resolu-
tion, her participation in the strike involved completing 

her teaching responsibilities and 
then striking at the time 
her grades were due by wit
hholding them from the regis-
trar.  Brown underscored the timing of the actual cessa-
 1 As indicated in the majority opinion, I am joining Member Hurt-
gen in the remand of the 8(a)(1) 
allegations of the complaint.  
 YALE UNIVERSITY 251tion of work in her statement to the press, which affirmed 
that ﬁgrades are not due to the Registrar until January 
2nd [1996, and, as a result, the] administration has al-
most a full month to begin negotiations before the grade 
strike will affect transcripts and we are confident that the 
issue can be resolved in a 
reasonable and cooperative 
fashion before this date.ﬂ  Similarly, Andrew Rich and 
Michele Stephens, both graduate students and GESO 
representatives who spoke to the GESO membership on 
December 7, 1995, in support 
of the strike resolution, 
stated at that meeting that the grade strike entailed com-
pletion of the TFs™ work for the semester followed by the 
withholding of final grades.  Numerous other graduate 
students testified that their individual participation in the 
grade strike began by withholding their final grades, and 
did not involve withholding of other services prior to the 
grade submission deadline.  
Contrary to the judge™s finding, which the majority 
adopts, the December 7 GESO membership strike resolu-
tion did not constitute an ﬁannounce[ment]ﬂ that the 
grade strike was to begin that day.  Rather, the strike 
resolution announced GESO™s intent to strike at a future 
time certainŠi.e., when grades were dueŠshould their 
demands for recognition and bargaining not be met by 

the University.  Like many strike resolutions, GESO 
gave advance notice of a strike deadline, thereby giving 
the University time to take action to avert a strike. 
The majority adopts the ju
dge™s finding that ﬁeven af-
ter the [grade submission] deadline, the [TFs] were pre-

pared to write, and apparently wrote, letters of evalua-

tions and recommendation for their students they taught 
in the first semester.ﬂ I can find no testimony to support 
this finding.  Only one student testified that she 
may
 have 
written recommendations after January 2, 1996.  Even 

assuming writing letters of recommendation could con-
vert the TFs™ activity to a partial strike, such testimony is 
insufficient to demonstrate that TFs as a group wrote 
letters of recommendation while on strike. 
Similarly, I reject the majority™s reliance on the TFs™ 
stated plans to teach in the sp
ring semester to support the 
conclusion that the grade strike was unprotected conduct.  

Evidence regarding the TFs™ unexecuted future plans 
cannot be relied on to determine whether actual, tran-
spired conduct is protected.  See, e.g., 
Hotel Holiday Inn 
de Isla Verde
, 259 NLRB 496, 500Œ501 (1981) (employ-
ees™ conduct protected despite 
union™s plan to stage un-
protected sit-down strike, be
cause plan for unprotected 
activity was forestalled), enfd. sub nom. 
Isla Verde
 Hotel 
Corp.,
 702 F.2d 268 (1st Cir. 1983).  We need not, on 
this record, address the is
sue whether withholding one 
semester™s grades while teaching in the subsequent se-
mester would be protected activity.
2  That scenario sim-
                                                          
                                                                                             
2 The judge based his partial strike conclusion in part on the fact that 
the TFs prepared to teach courses in the spring semester while on strike 
in the fall semester, thus demonstrat
ing that the TFs must have worked 
ply did not occur in this case, as the TFs ended the grade 
strike before any teaching began in the spring semester. 
Nor does the action of a fe
w individual graduate stu-
dents who refused directives to return papers and test 
materials to the University 
in December support a find-
ing that the strike commenced
 in December.  While cer-
tain students™ refusal to return papers and exams to the 
University may represent misconduct, I do not believe 
the actions were coordinated or so widespread as to ne-
gate the overwhelming documentary and testimonial evi-
dence that the strike did not commence until grades were 
due.  See, e.g.,
 City Dodge Center, 289 NLRB 194 fn. 2 
(1988) (misconduct of a few employees does not convert 

the group™s protected concerte
d activity into unprotected 
action), enfd. sub nom.
 Roseville Dodge, Inc. v. NLRB
, 882 F.2d 1355 (8th Cir. 1989). 
My colleagues suggest that the misconduct of a few 
individuals was ﬁpart and parcelﬂ of the grade strike, and 
that such misconduct was sanctioned by GESO, in whose 
office some of the withheld papers and test materials 
were stored.  I disagree. 
The record shows that the grade strike itself was 
planned over a period of at least several weeks, if not 
months, but that the guidelines for participating in it were 

loosely set by GESO™s leaders.  Robin Brown, GESO™s 
chairperson, testified that GESO™s coordinating commit-
tee discussed broad parameters of how the grade strike 
would unfold, but did not reach consensus on what strik-
ing TFs should do with the papers and exams on which 
the final course grades were based, and that they made no 
formal recommendation on this
 subject to the member-
ship at the December 7 meeting.  Two speakers at that 

meeting advised the strikers of two different courses of 
conduct.  In her speech to the membership, Michelle 
Stephens, cochair of GESO, advised against the with-
holding of tests and papers, arguing that she did not want 
to get into a ﬁstruggleﬂ with the faculty over their physi-
cal custody, particularly beca
use the strike would achieve 
a significant impact if the 
faculty performed the final 
grading themselves.  Conversely, Andrew Rich, a GESO 

representative from the political science department, ad-

vised students to retain the students™ papers and test ma-
terials.  Brown testified that, as a result, several students 
turned over tests and papers 
to the GESO office, but that 
GESO™s policy was to return those materials to the fac-
ulty member if such a request was made. 
In sum, the record does not show that, as an institution, 
GESOŠwhich made policy by consensus decisionmak-
 while striking.  While we recognize 
that preparation to teach one or 
more courses may occur in the previous semester, this fact alone does 
not convert the TFs™ action into a partial strike.  Such preparation was 
necessitated by the possibility that the grade strike would achieve its 

objective (i.e., Yale would agree to bargain with GESO), in which case 
the TFs would end the strike and return to work.  Thus, there was no 
inconsistency between preparing to 
teach spring semester courses and 
engaging in a total work stoppage during the fall semester.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 252ingŠsanctioned the withholding of student tests and 
papers.  GESO™s coordinating committee and its co-
chairs recommended against their withholding, and 
GESO™s policy was to return them upon request.  Only 
one GESO representative recommended the course of 
conduct on which my colleagues rely to find the grade 
strike unprotected.  Considering the record as a whole, 

this one recommendation, on which there was no consen-
sus among GESO™s leaders, does not constitute substan-
tial evidence supporting the majority™s finding that the 
grade strike falls outside the protection of the Act. 
Finally, I do not agree with my colleagues that the evi-
dence showing that a few TFs withheld papers and test 
materials warrants a finding that the grade strike was 
unprotected.  The majority ad
opts the judge™s findings 
that the grade strike began 
in December, that the with-
holding of papers and test materials in December inter-
fered with the work of the co
urse instructors and univer-
sity administrators (because Yale was unable to substi-
tute others to perform the grading function), and that the 
withholding of these documents was a misappropriation 
of university property. 
As stated above, I would fi
nd that the grade strike be-
gan only when final grades were due. Just as I rejected 
the majority™s reliance on the withholding of papers and 
test materials by a handful of students as showing that 
the TFs as a group began striking in December, so, too, 
do I believe that such individual misconduct cannot, 
without more substantial evidence, be attributed to the 
strikers as a group and, therefore, cannot transform an 
otherwise lawful strike into unprotected conduct. 
For the reasons set out above, I believe that my col-
leagues err in finding the grade strike to be unprotected. 
I, therefore, would remand th
is case to the judge for fur-
ther hearing on the issue of whether the Respondent vio-
lated Section 8(a)(3) of the Act by discriminating against 
the TFs for engaging in protected concerted activity. 
 Darryl Hale, Esq. 
and Jennifer F. Creaturo, Esq
., for the Gen-eral Counsel. Saul G. Kramer, Esq., Ed
ward A. Brill, Esq., and
 Lloyd B. 
Chinn, Esq. (Proskauer Rose LLP), 
and Dorothy K. Robin-
son and Jonathon E. Clune
, for the Respondent. 
Richard G. McCracken, Esq. 
and Michael T. Anderson, Esq. 
(Davis, Cowell & Bowe
), for the Charging Party.
 DECISION  STATEMENT OF THE 
CASE MICHAEL O. M
ILLER
, Administrative Law Judge.  The unfair 
labor practice charge here was filed by Graduate Employees 
and Students Organization (GES
O), a/w Hotel Employees and 
Restaurant Employees International Union, AFLŒCIO, on 
January 11, 1996, as thereafter
 amended.  Based thereon, a 
complaint was issued on January 31, 1997, and amended on 
March 14, 1997, by the Regional Director for Region 34 of the 
National Labor Relations Board (the Board).  That complaint 
alleges that Yale University (Yale, the University, or the Em-
ployer) violated Section 8(a)(1) and (3) of the National Labor 
Relations Act (the Act) by thre
atening reprisals against gradu-
ate students serving as teaching 
assistants (TAs) and part-time acting instructors   (PTAIs),
1 and discriminatorily denied them 
future teaching assignments, becau
se of their participation in 
what was termed a ﬁgrade strike.ﬂ  Yale™s timely filed answer 

denies the commission of any unfair labor practices. 
On the close of the General Counsel™s case-in-chief,
2 Re-spondent filed a motion to dismiss the complaint.
3  Both the 
General Counsel and the Charging 
Party have filed responses to 
that motion and Respondent has filed a brief in reply to their 
responses. Based on my careful consideration of the evidence presented 
thus far, and of the parties™ 
briefs, I make the following  
FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, a Connecticut co
rporation, with its offices and other facilities located in New Haven, Connecticut, is en-
gaged in the operation of a private nonprofit university.  In the 
12-month period ending October 31, 1996, it derived gross 
revenues (excluding contributions which were not available for 
operating expenses) in excess of $1 million and, in conducting 
its educational operations, it purchased and received at its New 
Haven, Connecticut facility good
s valued in excess of $50,000 
directly from points located out
side the State of Connecticut. 
While the employee status of th
e teaching fellows is an issue 
raised by the pleadings, Yale 
acknowledges that it is the em-
ployer of other individuals who 
are employees within the mean-
ing of the Act.4 The Respondent admits and I find and conclude 
                                                          
 1 The term ﬁteaching fellowﬂ will be 
used to refer to both the teach-
ing assistants and the part-time acting instructors. 
2 The General Counsel™s case was heard over 15 days between April 
14 and May 29, 1997; the 2400-page record includes the testimony of 
31 individuals, past and present te
aching fellows, and approximately 
400 exhibits. 
3 On review of the relevant preceden
t, I am satisfied that the granting 
of such a motion is appropriate where the General Counsel has failed, 

at that stage, to establish a prima facie
 violation of the Act.  
Goodyear Tire & Rubber Co.,
 312 NLRB 674 (1993); 
Sun Electric Corp., 266 NLRB 37 (1983); and 
Electrical Workers Local 613 (M.H.E. Contract-

ing), 
227 NLRB 1954 (1977). 
4 The Charging Party raised a novel issue, contending that I must re-
solve the issue of the employee stat
us of the teaching fellows, as a 
jurisdictional matter, prior to any resolution of the merits, citing 
Murray v. City of Pocatello, 
226 U.S. 318, 324 (1912); 
Barnett v. 
Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), and other cases.  Analysis 
of this issue requires its rejection.  Jurisdiction is based on the involve-

ment of an employer who is engaged in commerce or in operations 
affecting commerce, as those terms are defined in the Act; that em-
ployer need not stand as an employer
 of those who are allegedly subject 
to the unfair labor practices set out in the complaint.  See Secs. 2(6), 

(7), and (9) of the Act.  See also 
St. Clare™s Hospital & Health Center, 
229 NLRB 1000, 1003Œ1004 (1977), wherein the Board, while finding 
that ﬁhousestaff,ﬂ i.e., residents, 
interns and fellows, were ﬁprimarily 
students rather than employees,ﬂ expr
essly disclaimed any intention to 
renounce its jurisdiction over such classifications, stating instead that it 

had determined that extending barg
aining privileges to them would be 
contrary to ﬁthe best interest of 
national labor policy.ﬂ  Its disposition 
with respect to such individuals, it stated, was an exercise of its ﬁdiscre-
tionary authority,ﬂ not a matter of its statutory jurisdiction. See also 
Hafadai Beach Hotel, 
320 NLRB 192 fn. 2 (1995), citing 
Management 
Training Corp., 
317 NLRB 1355, 1358 (1995), where the Board stated 
that it ﬁwill only consider whether th
e employer meets the definition of 
 YALE UNIVERSITY 253that it is an employer engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act.
5 II. BACKGROUND Yale University is one of th
e nation™s oldest and most re-nowned educational institutions.  Encompassed within the Uni-
versity are 12 schools, including
 Yale College, providing un-dergraduate education, and the 
Yale Graduate School of Arts 
and Sciences, where study leads to the award of masters de-
grees in philosophy, the arts and the sciences, and doctorates in 
philosophy, the Ph.D. degree.  The graduate school community 
includes approximately 2500 students and 750 faculty. 
The road to the coveted Ph.D. 
is long and arduous. Doctoral 
candidates typically spend 6 or 7 
years in its pursuit.  During 
the first 3 years, they are principally engaged in required course 

work, the satisfactory completion of preliminary examinations 
and the selection and approval 
of their dissertation topics. 
Thereafter, they research their chosen topics (not infrequently 

changing directions or subjects)
, write and then submit their 
dissertations.  
The road to the Ph.D. is also expensive.  Tuition exceeds 
$16,000 per year, exclusive of living expenses.  The rigors of 
the educational progr
am, however, leave li
ttle opportunity for 
remunerative employment outside
 of the University. Indeed, 
outside employment is discourag
ed.  To help defray their ex-
penses, Yale provides or makes 
available to graduate students 
substantial financial assistance, 
with fellowships covering all or 
part of the tuition and loans and stipends for subsistence.  
Additionally, Yale provides opportunities for the graduate 
students to serve as teaching assistants and part-time acting 
instructors, primarily in their third and fourth years, but also 
both earlier and later in their student careers.  The compensa-
tion for these services, based at least in part on the approximate 
amount of time (generally between 5 and 20 hours) and effort 
required, supplants (and somet
imes supplements) the stipends 
and fellowships awarded upon admission to the graduate 

schools.  With a few limited exce
ptions, service as a teaching 
fellow is not a degree requirement in any educational disci-

pline.  The amount of time a st
udent may spend in teaching is 
expressly limited by the Universi
ty™s policies and students may 
be discouraged by their faculty advisors from spending too 
much time in teaching. 
As teaching assistants, the graduate students assist faculty in 
the undergraduate programs.  They sit in on the professors™ 
lectures, conduct sections with smaller groups of undergradu-
ates where they lead discussions of the course material, they 
help prepare quizzes, problem sets and examinations, they as-
sign, correct, and grade course work, including midterm and 
final papers, exams and themes, 
they work closely with under-
graduates to improve their writing skills, they conduct pre-

examination reviews of the course work and proctor examina-
tions and they meet individually w
ith students to assist them in 
their work or answer their questions.  The teaching assistants 
report the students™ grades to the instructors, generally at the 
end of the semester in the form of a compilation of the final 
                                                                                            
                                                           
‚employer™ under Sec. 2(2) of the Act, and whether such employer 
meets the applicable monetary
 jurisdictional standards.ﬂ 5 The question of GESO™s labor organization status is bound up in 
the issue of whether the TAs and PTAIs are statutory employees.  That 
issue will not be addressed here.  For 
the purpose of this decision, I will 
assume, arguendo, that they are employees and that GESO is a labor 
organization within the ambit of Sec. 2(5) of the Act. 
grade; some instructors require that the student work and grades 
be turned in as it is completed.  PTAIs independently develop 
and teach their own courses and turn the final grades in to the 
Registrar.  
The teaching fellows write letters of evaluation or recom-
mendation when requested by thei
r students.  Whether or not the writing of recommendations and evaluations is a required 

function of a teaching fellow, it is a function regularly per-
formed by, and expected of, them. They are better acquainted 
with the students through their 15Œ20 student sections than are 
the professors who address large numbers of students in lecture 
format. References to, and guidance for, the writing of such 
recommendations are set forth in at least two publications for 
teaching fellows, ﬁThe Teaching Fellows Handbookﬂ and the 
student published ﬁBecoming Teachersﬂ handbook. In the 
1995Œ1996 edition of the former, at page 45, it states: ﬁAl-
though you need not feel compelled to write a recommendation 
when asked (especially if y
ou cannot give the student unquali-
fied support), it is entirely appropriate to agree to such requests, 

and most Teaching Fellows do so. Indeed, this is yet another 
introduction to a standard and intrinsic part of the teaching 
profession.ﬂ Perhaps as many as 75 percent of the graduate students will 
seek teaching positions upon completion of their courses of study.  A somewhat smaller percentage will succeed in securing 
teaching positions at the college or university level.  It is clear, 
and acknowledged by some of th
e teaching fellows, that they 
gain valuable teaching experience as TAs and PTAIs.  How-

ever, the material they teach is generally more basic than the 
work they are doing toward their doctorate and, for the most 
part, the teaching they do contri
butes little toward the body of 
knowledge they must acquire for that degree.  Not infrequently, 
the courses in which they serve as teaching fellows are courses 
chosen by them to teach and may 
be similar to the courses they 
will be expected to teach if they are successful in securing 
teaching positions upon graduation. 
 However, the record also 
reveals instances of students se
rving as teaching fellows in 
schools other than those in which 
they are enrolled.  For exam-
ple, law students with undergradua
te concentrations in history 
teach in the history department, divinity students teach in the 

philosophy department and st
udents from the architecture 
school teach in the art department.  Law and Architecture are 
professional schools leading generally to careers in those pro-
fessions rather than careers in academe.  However significant 
their teaching functions may be to their own educational pro-
gress and career plans, it is abundantly clear that the the teach-
ing fellows are a major resource for the University in providing 
undergraduate education.  Without exception, the graduate
 students I observed in these proceedings were bright, intelligent, articulate and sincere. As 
might be expected, they sought a larger role in the working 
aspects of their lives than they perceived had accorded been 
them by the University.
6  Out of this desire arose GESO, an 
organization of gradua
te students, at least some of whom are 
TAs and PTAIs. 
GESO first sought Yale™s rec
ognition as the representative of 
the teaching fellows in 1992.  In February of that year, it staged 
 6 Among other things, graduate stude
nts presently participate with 
faculty on committees which seek out 
junior faculty, develop guidelines 
for teaching fellowships, select an
d allocate teaching fellowships and 
hear student grievances against faculty. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 254a 3-day strike wherein the teaching fellows refused to teach 
their classes.  The strike was unsuccessful and recognition was not granted.  In October 1994, GESO sought an election among 

Yale™s teaching fellows in the humanities and social sciences. 
This request was similarly de
nied.  A second conventional 
strike, lasting a week, was conducted in April 1995.  During 

that time, an election among th
e graduate students in the hu-manities and social sciences wa
s conducted by the League of 
Women Voters.  Although a majori
ty of those students voted 
for representation, Yale contin
ued to reject GESO™s call for 
recognition. In denying GESO™s October 
1994 request for an election, 
Yale™s president, Richard Levin, set forth the University™s posi-
tion:  The request that some of our graduate students be 
polled to determine whether they wish to be represented 

by an exclusive bargaining agent is based on the flawed 
premise that the primary relationship between the Univer-
sity and graduate students is th
at of employer to employee.  
Yale has consistently and correctly viewed study, research, 

and teaching as integral to the educational program of each 
graduate student.  Acquiring teaching experience is, for 
most students, an important part of the Ph.D. program, and the faculty plays a major role in this aspect of a student™s 
education and training.  Moreover, there is and should be a 
direct educational relationshi
p between a student and fac-
ulty member who serves as his or her teacher, research ad-

visor, or supervisor in teac
hing.  The effect of mandating 
the interposition of a third party, whether GESO or any 
other, into such a relationship 
would be to chill, rigidify 
and diminish it.  Beyond these reasons, asking students to 

assume time-consuming tasks of negotiating and adminis-
tering labor agreements would 
only divert their energies 
away from their primary responsibilities.  
 In that letter, dated November 14, 1994, President Levin went 
on to point out that the NLRB considered ﬁgraduate students, 
even when teaching, 
primarily
 as students and not employees 
for the purposes of the National Labor Relations Act,ﬂ exclud-
ing them from inclusion in bargaining units.
7  His rejection of GESO™s 1995 
demand was more succinctly 
stated: 
 It is my firm belief that 
relationships between teachers 
and students who will beco
me professional colleagues 
could be profoundly damaged by the insertion of formal 
collective bargaining into the 
process of graduate educa-
tion.  The University™s position on this issue has not 
changed and will not change. 
 The record is devoid of any evidence that the University™s 
response to the prior, conventiona
l, strikes resulted any unfair 
labor practice charges against it.  
                                                          
                                                           
7 In so stating, President Levin was apparently referencing the 
Board™s decision in 
St. Clare™s Hospital & Health Center, 
supra
.  I note 
that his reference to ﬁteaching as inte
gral to the educational program of 
each graduate student,ﬂ which phrase 
is found in virtually every letter 
to the students concerning teaching fe
llowships and financial aid, as 
well as throughout the University™s ot
her literature, also appears to be 
derived from this decision (at p. 1002).  
III. THE GRADE STRIKE
 The GESO leadership began planning for the grade strike in 
mid-November, 1995.8  At that time, a decision was made to 
recommend to the membership that they vote to withhold final 

grades until the Yale administration agreed to negotiate toward 
a written and binding agreement with GESO™s elected represen-
tatives.  
On December 7, GESO held a membership meeting. Follow-
ing a description of the efforts, over five years, to secure recog-
nition and bargaining from the Ya
le administration, and a re-view of their concerns,
9 the following motion was presented: 
 Motion: We call upon the Yale Administration to sit down 
with our elected negotiating committee and to commit to sign-
ing a written and binding agreement. If I am a TA or PTAI, I 
will withhold my grades until the Yale Administration does 
so. If I am neither a TA nor a PTAI, I will not do the work of 
any striking TA or PTAI, nor will I take the job of any TA or 
PTAI who is denied 
work because he or
 she is striking. 
 In speeches by Michelle Stephens, GESO cochair, and An-
drew Rich, a member of GESO™s organizing committee, it was 
explained that the strike participants would complete their work 
for the semester, holding both the grades for the exams and 
papers assigned during the semester and the grades for the final 
papers and exams until the demand for recognition and bargain-

ing was met. It was suggested that
 they turn in their class mate-
rials and grade sheets to the GESO office.  The speakers recog-
nized that this would substan
tially burden the faculty, who 
would have to grade their own final exams and papers, and might particularly distress gra
duating seniors awaiting grades 
for employment or graduate
 school applications.  
The GESO members voted to engage in the grade strike.  
The resolution was announced to, and publicized in, the press. 
In its press release, GESO stated, ﬁGrades are not due to the 
Registrar until January 2.  The 
administration has 
almost a full 
month to begin negotiations.ﬂ  
The TAs were also asked to 
discuss the grade strike with the faculty members with whom 

they worked. At least one TA, Sara
h Rich, testified that she told 
her department chairperson, Pr
ofessor Mary Miller, that the 
students had voted ﬁthat as of January 2, 1996, they were going 
on strike and would not be turnin
g in grades.ﬂ  (Emphasis sup-
plied.)  There is no question but that the Yale administration 
was aware of the intended grade strike by, or even before, De-
cember 7. 
In the December 7 meeting, Andr
ew Rich suggested that the 
teaching fellows offer to write recommendations for the seniors to any of the institutions, whic
h would otherwise be receiving 
their grades.  As late as De
cember 28, Robin Brown, a GESO 
cochair, wrote the parents of Ya
le™s undergraduates, explaining 
that ﬁthe graduate teachers voted to withhold fall-semester 
grades until the Administration agrees to negotiate a binding 
agreement.ﬂ  ﬁOn behalf of the teaching fellows, she acknowl-
edged the problem the absence of
 grades might pose for those 
who were applying to graduate schools and other similar pro-
grams; she offered to have ﬁinstr
uctors . . . write detailed letters 
 8 All dates are between November 1995 and January 1996 unless 
otherwise specified.  
9 Among the issues of concern to th
e graduate students were recogni-
tion of the contribution they made 
to undergraduate education, appro-
priate compensation for the hours actually required to perform their 
teaching fellow duties, increased f
unding for teacher training and af-
fordable health care. 
 YALE UNIVERSITY 255of evaluation for any student whose course grade is late or 
missing.ﬂ  She also noted that the final grades assigned by the 
professors in the absence of the teaching fellows™ reporting of grades would not accurately 
reflect ﬁmid-term and paper 
gradesﬂ which some professors
 were having students self-
report, or would entirely fail to reflect such grades and be based 
upon the final exam alone.  
Classes and exams ended about
 December 18; final grades 
were due to be submitted to the Registrar by January 2. Accord-
ing to the Teaching Fellows Handbook, the authority and re-
sponsibility for grades resides in the course instructors who are 
required to sign the grade sheets. The TAs are expected to turn 
in their grades to their course instructors in time for them to 
meet the deadline. PTAIs, as the course instructors, turn the 
grades in directly to the Registrar.  
Following the December 7 vote and prior to January 2, the 
TAs continued to conduct their sections and/or review sessions.  
They also proctored exams, corrected and graded those exams 
when the faculty permitted them to do so, graded the papers 
students had turned in, calculated final grades and recorded 
those grades on to grade sheets. In some cases, they turned in 
the papers, exam books and grade sheets to the GESO office 
prior to January 2, where they were retained in a file cabinet 
with nominal security.  Some of them were requested by their 
students to write letters of re
commendation and apparently did 
so during this period and even after January 2.  Those who 
participated in the grade strike did not turn their final grades 
(i.e., the compilation of the va
rious grades earned during the 
semester) to either their professo
rs or the Registrar before the 

due date. In many cases, the assignmen
ts for teaching positions for 
both the fall and spring semesters are made in the prior spring 
(subject to changes due to class enrollments and other exigen-
cies).  Some TAs receive assignments to serve as the TA for 
successive portions of the same course over the two semesters. 
In other cases, they are assigne
d to distinct courses or do not 
receive their teaching assignments for the spring semester until 
some time in the fall. The teaching fellows prepared to teach 
the courses they had been assigned for the spring semester and fully expected to teach those courses even in the highly prob-

able event that the grade strike was still continuing.  That was 
stipulated to in this hearing
10 and abundantly clear from the 
record.  Thus, the strike resolu
tion, itself, calls upon graduate 
students without teaching responsibilities to refrain from 
ﬁtak[ing] the job of any TA or PTAI 
who is denied work be-
cause he or she is striking.ﬂ  (Emphasis added.)  And, the ques-
tions teaching fellows asked various administrators and faculty 
members, concerning what the imp
act of the grade strike might 
be upon their teaching assignments for the next semester, dem-
onstrated their intention to teach in that semester even if the 
strike was ongoing. 
At least some GESO members and officers believed, as did 
the University, that the grade strike began upon its announce-
ment on December 7. Thus, Gordon Lafer, GESO™s research 
                                                          
                                                           
10 The language of that stipulation, th
at ﬁthe intent was, if permitted, 
[that the teaching fellows] would con
tinue to teach even if the grade 
strike was still ongoingﬂ and that the the grade strike ﬁwas solely to 
withhold grades and not to withhold teaching services in the second 

semester,ﬂ is clear.  The context of 
that stipulation, questions to a wit-ness as to her intent to teach in the spring semester notwithstanding the 
grade strike and her concern that she might not be allowed to do so, 
remove any possible ambiguity. 
director (and a former Yale grad
uate student) referred, on Janu-
ary 17, to the ﬁfive weeks of the grade strike.  ﬁMichelle 
Stephens, GESO cochair, testified that the grade strike ﬁwas . . . 
an action that kind of began from December 7.ﬂ  And, Nilan-
jana Dasgupta, in a note to her students on December 8, wrote 
that the ﬁgraduate student teachers 
are participating in a grade 
strike this semester.ﬂ  (Emphasis added.) 
Shortly after the announcement of
 the grade strike, Dean of the Graduate School Thomas Appelquist and Dean of Yale 
College Richard Brodhead wrote to all of the graduate students 
with teaching responsibilities in 
Yale College. Their letter ar-
gued against the propriety of such a tactic and warned of ﬁthe 
risk of serious consequences.ﬂ 
It urged the TAs and PTAIs ﬁto 
submit [their] grades in the usual manner.ﬂ  On January 4, the 

PTAIs were given a deadline of January 9 to turn in their 
grades.  
On January 10, Dean Appelquist issued letters to the striking 
TAs, stating: 
 If you are deliberately withholding grades. . . . I urge 
you to reconsider this course of action. . . . If the instructor 
can still incorporate your grades into the grade for the 
course, please deliver them to the instructor by noon on 
Monday 15 January, 1996.  If you have not performed 
your grading tasks, or it is too late to incorporate your 
grades, or if you fail to hand them in as requested in this 
letter, then your teaching assignment for the coming term, 
which was premised upon your acceptance of the duties 
associated with teaching at Yale, will be withdrawn. 
 On January 12, the PTAIs in the English department re-
ceived a letter from Linda Peters
on, departmental chair. In it, 
she reviewed the fact that they had chosen not to turn in their 
grades for the courses taught in the prior semester and urged 
them to ﬁreconsiderﬂ and do so.  She went on: 
 For those sections for which gr
ades remain missing, the fac-
ulty of the English department has decided to complete grad-
ing.  In order to do so, we ask that you return 
all papers and 
exams, 
graded or ungraded, now in your possession.  We also 
ask that you return any grade records that might help us in as-
signing final grades . . . by Tuesday, January 16.  [Emphasis 
added.] 
 Nilanjana Dasgupta, an international student in her fifth year 
in the psychology department, participated in the teaching fel-
lowship program during four semesters.11  In the fall of 1995, she was a teaching assistant in Psych 317 under Professor Di-

ana Cordova.  During the semester, she lectured twice, graded 
biweekly assignments, created part of the final research papers, 
and met individually with student
s.  She submitted the grades 
for the biweekly assignments to Professor Cordova as she 

would grade them, before the next
 class. The professor returned 
those assignments to th
e students at class.  
The final paper for Psych 317 was due on December 1, pur-
posely timed with the understand
ing that Dasgupta would grade and return them to Professor Cordova before she left for India 
in December 8.
12  By agreement with the professor, Dasgupta 
took half of those papers for grading.  On December 8, she 
informed Professor Cordova of her participation in the grade 
 11 The psychology department was one of the few which required 
teaching as a degree requirement.  
12 There was also a final exam; howev
er, because of her travel plans, 
Dasgupta was not asked to grade it. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 256strike, stating that she had co
mpleted grading the papers and 
would place the papers, together with her comments and 
grades, in the Union™s office for safekeeping while she was out 
of the country.  She gave Professor Cordova the phone number 
where she could be reached in India as well as the numbers for 
the GESO representative who w
ould serve as her primary con-
tact.  She also left a memo for the students, informing them of 
her actions, and she departed for India on that same day.  Ac-
cording to Dasgupta and fellow 
graduate student
 Wendi Walsh, the professor did not ask her to return the papers.  
About December 11, Professor Cordova attempted, unsuc-
cessfully, to have GESO return the papers which she under-

stood Dasgupta to have placed with it for safekeeping. In fact, 
Wendi Walsh had the papers at her home and those papers were not returned in response to Cordova™s request.
13  On December 
13, Professor Carew, the departmental chair, called Dasgupta at 
her family™s home in India. Pr
ofessor Carew directed that she 
turn in both the papers and the grades by December 15, threat-
ening adverse effects upon her career if she refused.  She re-
plied that she would contact he
r colleagues in New Haven to 
determine what she could do. She did not arrange for the papers 
and grades to be turned in, as Professor Carew had demanded.  
About December 24, Dasgupta received a letter from Dean 
Appelquist, dated December 18. It recited that she had refused 
repeated requests to turn in the grade records and papers and 
threatened her with disciplinary sanctions under the Univer-
sity™s disciplinary procedures. It also informed her that a disci-
plinary hearing would be held on January 10.
14  On December 
29, she directed that the papers be handed in.  They were, ab-

sent the grades.  Professor Cordova completed the grading and 
turned the grades in to the Registrar by January 2.  
On December 13, another TA, Chris Dumler, was requested 
by a visiting professor, Tracy, to turn in the grades for midterm 
exams and homework in his section.  Tracy asserted that such 
information was university proper
ty.  Dumler refused, noting 
that the ﬁvote was to withhold 
our grades and evaluations of students for the term, not just the 
final grades for the class.ﬂ  On 
December 18, after they had completed the grading of a final 
exam in the German department, TAs Nesheim and Knight 
were similarly requested to turn in copies of their grade sheets 
by Professor Hubrey. Each of these TAs refused to comply. 
Over 100 teaching fellows participated in the grade strike.  
At least one, Jennifer Phillips,
15 withheld the grades with re-
spect to one course, Art History, in which she was a TA, while 
declining to participate in the strike with respect to another 
course in which she was serving as a PTAI, French 130. 
The grade strike ended with GESO™s capitulation on January 
14. The grade sheets for all of the TAs and PTAIs were turned 
over to the Registrar on that day or on January 15.  
                                                          
 13 Both GESO officers and Dasgupta were aware that Walsh had, 
through simple procrastination, failed to turn the papers in to the union 
office. 
14 Dasgupta returned early and at extra expense from her vacation, in 
order to attend the hearing.  That hearing was postponed several times 

and ultimately canceled.  She was ne
ver disciplined.  At her own choos-
ing, she did not participate in the teaching fellowship program in the 
spring of 1996.  
15 Phillips was a fourth year graduate
 student in the French depart-ment and a GESO organizer. 
IV. ANALYSIS AND CONCLUSIONS
 A. The Parties™ Contentions 
Respondent asserts several ba
ses for concluding that the 
grade strike was unprotected. First,
 it argues that it was a partial 
strike in that it began with its announcement on December 7 
and, thereafter, the teaching fellows performed some of their 
duties while refusing to perform ot
hers.  Further with respect to 
the partial strike contention, Yale argues that the partial strike 

character of the job action is demonstrated by the stipulated fact 
that the TAs and PTAIs intended to withhold the first semester 
grades for as long as it took to secure recognition and a com-mitment to bargain while simultaneously intending to resume 
or continue their teaching functions in the second semester.  
Second, Yale argues that that 
the strike was unprotected be-
cause it involved an arrogation of
 Yale™s property.  Finally, 
Yale contends that the partic
ular conduct engaged in was in-
subordinate. Counsel for the General Counsel
 contends that the teaching 
fellows were engaged in a full strike, protected by the Act. 

Specifically, he contends that th
e strike did not commence until 
January 2, when the grades were due and that the teaching fel-
lows withheld all of the labor requ
ired of them at that point, the 
actual turning in of the grades.  He contends further that both 

the writing of recommendations and evaluations and the report-
ing of grades before the end of the semester were discretionary 
functions, such that the perform
ance of, or the refusal to per-
form, those functions was not in
consistent with striking and 
that the teaching assignments fo
r the first and second semesters 
constitute separate jobs such that working in the second semes-

ter was not inconsistent with a continued strike as to first se-
mester employment. Counsel for 
the General Counsel also as-serts that the grades and grade sheets were the property of the 
teaching fellows, not the University, and that the conduct en-
gaged in was not insubordinate. 
Additionally, the General Counsel and the Charging Party 
argue that dismissal upon Respondent™s motion would be inap-propriate because Respondent™s th
reats were ﬁoverbroad,ﬂ in 
that they restrained all strike activity and not merely that which 
was unprotected.  Finally, the Charging Party argues that dis-
missal at this juncture would be inappropriate because Respon-
dent condoned the grade strike, thus rendering any discipline 
assigned unlawful. As discussed below, the Board™s longstanding precedent 
compels me to reject the cont
entions of the General Counsel 
and the Charging Party and to grant Respondent™s motion to 

dismiss. 
B. Strike Activity
ŠThe Legal Parameters 
That employees possess the right to strike as a means of 
achieving their lawful concerted goals, free from employer 
discrimination and retaliation, is undeniable.  See NLRB v. 
Fansteel Metallurgical Corp., 
306 U.S. 240, 256 (1939).  Strike 
activity, however, is unprotected wh
en it is ﬁunlawful, violent, 
in breach of contract, or otherwise indefensible.ﬂ  
Phase Inc., 
263 NLRB 1168 1169 (1982).  Partia
l strikes and slowdowns 
are unprotected.  
Restaurant Horikawa, 
260 NLRB 197, 198 
(1982). In Valley City Furniture Co., 
110 NLRB 1589 (1954), the 
union engaged in one work stoppage
 (a refusal to work manda-
tory overtime hours) and announced its intention to regularly 

engage in similar refusals.  The 
Board found this to be a plan to 
 YALE UNIVERSITY 257engage in a series of pa
rtial strikes and unprotected 
from its 
inception.
  It stated, at 1594Œ1595: 
 The vice in such a strike derives from two sources.  First, the 
Union sought to bring about a condition that would be neither 
strike nor work. And, second, in doing so, the Union in effect 
was attempting to dictate the 
terms and conditions of em-
ployment. Were we to countenance such a strike, we would 
be allowing a union to do what
 we would not allow any em-
ployer to do, that is to unilaterally determine conditions of 
employment. Such a result would be foreign to the policy ob-
jectives of the Act.  
 See also 
Highlands Medical Center, 
278 NLRB 1097 (1986) 
(refusal by guards to clean up na
ils and glass from picket line and escort nonstriking employees through that picket line); 
Audubon Health Care Center, 
268 NLRB 135 (1983) (refusal 
to cover work station left uncove
red by absent employee, work 
the employees regularly performed); 
John S. Swift Co., 
124 
NLRB 394, 396 (1959) (repeated refusals to work mandatory 

overtime). Employees do not retain their statutory protection when they 
perform only part of their job 
functions while accepting their 
pay and avoiding the risks and disadvantages of a complete 

strike action. Vic Koenig Chevrolet, 
263 NLRB 646, 650 
(1982) (refusal to perform struck
 work).  They must choose 
between working and striking.  
Pacific Telephone &Telegraph 
Co., 107 NLRB 1547, 1549 (1954) (ﬁhit and runﬂ work stop-
pages).  When they strike, they must be willing ﬁto assume the 

status of strikers-a status cont
emplating a risk of replacement 
and a loss of pay.ﬂ  
Polytech, Inc., 
supra at 696.  They must be 
willing to engage ﬁin a total strike with the loss of wages and 
risk of lawful replacement incident thereto.ﬂ  
Phelps Dodge Copper Products Corp., 101 NLRB 360, 368 (1952) (slow-
down).  An employee ﬁmay not continue to work and at the 
same time strike.ﬂ  
Classic Products Corp., 
226 NLRB 170, 
177 (1976). Where, however, the duties the 
employees refuse to perform 
are voluntary or discretionary, the refusal to perform them can-

not be deemed a partial strike.  Thus, in Riverside Cement Co., 296 NLRB 840 (1989), the employees™ refusal to provide their 
own tools, where the providing of personal tools had always 
been discretionary, was deemed protected concerted activity 
and not an unlawful partial strike
.  Similarly, the refusal to 
work voluntary overtime is a prot
ected activity, not a partial 
strike.  Jasta Mfg. Co., 246 NLRB 48 (1979); Dow Chemical Co., 152 NLRB 1150 (1965).  And, where the refusal occurs 
but once, so that it cannot be said that the employees intended 
to engage in recurrent work stoppages, there is no partial strike 
or loss of statutory protection.  
Polytech, Inc., 
195 NLRB 695, 
696 (1972).  Sit-down strikes, where employees occupy the employer™s 
facility and refuse to leave when asked, do not enjoy the Act™s 
protection.  The most extreme example is 
NLRB v. Fansteel, supra.  Therein, a large group of employees seized and pos-
sessed key buildings, holding them 
for more than a week.  Dur-
ing that time, they ousted and 
excluded representatives of man-
agement and perpetrated acts of violence and vandalism.  A less 
extreme example, also resulting in a loss of the Act™s protec-
tion, is Waco, Inc., 
273 NLRB 746 (1984).  In that case, the 
employees remained in the em
ployer™s lunchroom for more 
than 3 hours, mostly subsequent to having been told that the 
employer would not accede to their demand for a group meet-
ing and after having been ordered to either return to work or 
leave.  Similarly, in 
Cambro Mfg. Co., 312 NLRB 634 (1993), a group of employees ceased work
 in midshift (between 2:30 
and 3 a.m.) and remained in the lunchroom, demanding an im-
mediate meeting with the employer.  They were assured that 
they could meet with the employer after the end of their shift (7 
a.m.) and were ordered to return
 to work or clock out. They 
rejected these demands and were
 discharged.  The Board found 
their protest unprotected. In so doing, it quoted the following 
language from 
Molon Motor & Coil v. NLRB, 
965 F.2d 523 
(7th Cir. 1992): 
 Not every work stoppage is protected activity, however; at 

some point, an employer is ent
itled to assert its private prop-
erty rights and demand its prem
ises back. The line between a 
protected work stoppage and an illegal trespass is not clear-
cut, and varies from case to case depending on the nature and 
strength of the competing interest
s at stake.  [Citations omit-
ted.] 
 Drawing that line requires courts to balance ﬁwhether 
the means utilized by the empl
oyee in protesting, when 
balanced against the employer™s property rights, are enti-
tled to the protection of the Act.
16  See also 
Mal Landfill Corp., 
210 NLRB 167 (1974), in which a 
work stoppage wherein the employees™ closed the gates for a 
period of 20 minutes, preventing 
both egress and ingress, was held unprotected.  
Similar to the sit-down strike 
cases, and more apposite here, 
are those in which the striki
ng employees withhold the em-
ployer™s goods or materials.  In 
Beacon Upholstery Co., 
226 NLRB 1361 (1976), a group of salesmen went on strike, taking 
with them the employer™s essentially irreplaceable sample 
books as well as order forms and price lists.  They retained 
those items, the importance of which they were well aware, 
even after repeated demands that they be returned.  The Board 

held, at 1366:  The employees™ action . . . was not protected by the Act, and 

Respondent would not have violated the Act if it discharged 
those employees 
solely 
because they had withheld that mate-
rial.  If in fact the discharge was solely for that reason, it 
would not matter whether or not Respondent had requested 
the material or notified the employees that they would be dis-
charged unless they returned it.  
 The withholding of these materials was found to be the sole 
reason for the discharges and th
e complaint™s allegations of 
discriminatory discharges were
 dismissed.  Similarly, in 
Phase Inc., 263 NLRB 1168, 1169 fn. 9 (1982), the Board, in dicta
, noted that the conduct of empl
oyees in leaving work while 
retaining the keys to file cabinets to which the employer needed 

immediate access, ﬁmakes a strong case for a finding that the 
employees exceeded the bounds of
 permissible conduct,ﬂ citing 
Beacon Upholstery, 
infra.  Other cases, however,
 establish that not all ﬁsitdownﬂ strikes 
lose statutory protection.  In 
Advance Industries, 220 NLRB                                                           
 16 In Member Devaney™s dissent in 
Cambro, he likened the facts to 
NLRB v. Pepsi-Cola Bottling Co. of Miami, 
449 F.2d 824, 829 (5th Cir. 
1971), enfg. 186 NLRB 477 (1970); and 
Roseville Dodge, Inc. v. NLRB, 882 F.2d 1355 (8th Cir. 1989), enfg. sub nom. 
City Dodge Cen-ter, 289 NLRB 194 (1988), discussed below, noting particularly that 
the Cambro strikers had not interfered 
with the work performance of 
nonstriking employees.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 258432 (1975), five employees returned to work following a con-
ventional strike.  On the day of their return, to what they had 
been told was their regular shift, they had expected to work 
until midnight. However, part way into the shift, they were 
informed that they would be se
nt home at 10 p.m. In protest, 
they refused to leave; instead, after their 10 p.m. break, they 

returned to their machines and resumed work.  They were or-
dered to leave, clocked out by a 
supervisor and finally arrested 
and expelled by the police. The Board expressly rejected the 

analogy to 
Fansteel and found that they had not forfeited the 
Act™s protections. It noted that 
the employees only occupied the 
facility for 45 minutes, that duri
ng that time they did not bar 
access to or exclude management, th
at they continued to seek to 
discuss their concerns with mana
gement, that their actions were 
entirely nonviolent, and that ﬁ[t]
hey did not interfere with pro-
duction.ﬂ  Similarly, in 
NLRB v. Pepsi-Cola Bottling Co. of 
Miami, supra, and in Roseville Dodge, supra, employees en-
gaged in brief work stoppages wherein they refused the em-
ployers™ orders to leave or return to work.  In both of these 
cases, it was noted that they did not ﬁseize the plant or machin-
eryﬂ in ﬁdefiance of the employer™s right of possession,ﬂ they 
were nonviolent and 
they did not interfere with the work per-
formance of nonstriking employees
.  In each of those cases, the 
Board found that the employees had not lost the Act™s protec-
tions, conclusions enforced by the courts. 
C. Application of the Law to the Facts 
1. Partial strikeŠw
orking while striking GESO announced the grade strike on December 7 and to at 
least some of its officers, it began on that date.  The expressed 
intent was to complete the teaching fellows™ work for the se-
mester but, on the due date, refuse to turn in the final grades 
(including grades for exams an
d papers completed earlier dur-
ing the term), with the hope that the University would commit 

to good-faith negotiations by that 
time.  Thereafter, many of the 
teaching fellows did just that, performing all of their teaching 

duties until the deadline for grades, at which point they refused 
to submit the final grades for the semester.
17  Several TAs were 
given deadlines as early as Dece
mber 13 or were asked to turn 
in the students™ midterm and final work and grades; those TAs 
refused to comply, because they were on strike. 
I reject the argument that, because the teaching assistants 
were not generally asked to turn in grades or papers before the 
end of the semester, they had the discretion to refuse to do so. 
The discretion in this case rested with the instructors, to ask for 
grades and papers during the term or not.
18  That instructors did not require that grades and papers be turned in until the strike 
made it essential that they take
 possession in order to complete 
their work for the semester (grades were, after all, their respon-sibility) did not give the TAs the option to refuse. This case is 
thus distinguishable from such cases as Riverside Cement, su-
pra, Jasta, supra,
 and Dow, supra, where overtime or the pro-
viding of one™s own tools was with
in the employees™ discretion. 
Even after the deadline, the TAs were prepared to write, and 
apparently wrote, letters of 
evaluation and recommendation for 
                                                          
                                                           
17 The TAs and PTAIs accepted their salaries for the full semester, 
receiving at least one check after January 2.  However, I cannot hold 
this against them as evidencing a pa
rtial strike.  Respondent could have 
withheld all or part of that 
last paycheck but did not do so. 
18 Some TAs, such as Dasgupta, were required to submit the grades 
as the semester progressed. 
the students they taught in the first semester.  The writing of 
evaluations and letters of reco
mmendation for their students is a 
job function, which I have found to be a regular, if not required, 

aspect of their work.  The TAs and PTAIs continued to perform 
this function, even committing to write such letters for con-
cerned seniors after the January 2 deadline for grades (i.e., 
when GESO contends the strike began).  At least one TA, Sarah 
Rich, acknowledged that she may have written such letters after 
January 2.  Counsel for the General Counsel argues that the 
writing of such recommendations was voluntary and thus, like 
the refusal to perform 
a voluntary act, the 
performance 
of a voluntary act is not inconsistent with fully striking.  I must 

reject this argument.  The refu
sal to perform a discretionary 
duty is plainly distinguishable 
from striking while continuing to 
do it.19 Moreover, what the teaching fellows were offering to do 
on behalf of their students was to
 write letters and evaluations 
which would take the place of th
e grades.  They were offering 
to complete their duties, in their own fashion, for Yale™s ﬁcus-

tomersﬂ while refusing to perform
 those duties for, and in the manner directed by, Yale.  
The teaching fellows also prepared to teach the courses they 
had been assigned for the spring semester and fully expected to 
teach those courses even in the highly probable event (given 
Yale™s adamant position regardi
ng recognition) that the grade 
strike was still continuing.  I am convinced that one cannot 
separate each semester™s teaching into distinct jobs.  I reject the 
assumption that the teaching assignment in one semester was a 
discrete period of employment such that the teaching fellows 
could continue to maintain a strike with respect to it while 
teaching in the next semester. If the teaching fellows were em-
ployees, their employment was to teach, not just to teach one 
specific course. They frequently received their teaching as-
signments for both the fall and 
spring semesters at one time, 
during the preceding spring semester, and they sometimes 
taught courses in the spring semester which were continuations 
of courses begun the preceding fall.
20  Yale argues, and I agree, 
that they are akin to seasonal employees who work in distinct 

periods according to the employer™s needs.  Where such em-
ployees have a reasonable expect
ation of future employment 
they are included within the ba
rgaining unit, demonstrating a 
continuing employer-employee relationship.  See 
L & B Cool-
ing, 267 NLRB 1, 2 (1983); 
Maine Apple Growers, Inc., 
254 NLRB 501, 502Œ503 (1981).21  I also note that all of the gradu-
ate students appear to have been eligible to vote for GESO 
 19 To illustrate, a striker could not, consistent with normal strike ac-
tivity, refuse to work his or her regular shift but insist on working vol-
untary overtime hours. 
20 In his opposition to Respondent™s reply brief, the General Counsel 
attached a position letter submitted by prior counsel on Yale™s behalf 

during the investigation of this unfa
ir labor practice charge and asked 
that it be received in evidence as G.C.
 Exh. 251. It is received. In that 
position statement, Yale™s then couns
el asserted, in arguing against a 
condonation theory, that the fall a
nd spring semesters were distinct 
periods of employment. While this 
ﬁadmissionﬂ may have some proba-
tive weight, I find that it is contrary
 to the evidence established on the 
record. Moreover, while it may demons
trate that there was a change in legal theory, it does not evidence that Respondent™s claim of a partial 
strike is pretextual. 
21 Applying the factors applicable to seasonal employees as set forth 
in these cases, I note that Yale draws all of its teaching fellows from 
within the local graduate student co
mmunity, has an essentially stable 
need for teaching fellows, and regular
ly re-employs the graduate stu-
dents for successive semesters or ﬁseasons.ﬂ  
 YALE UNIVERSITY 259representation in the election co
nduct in April 1995 and to vote 
for or against the grade strike, whether or not they were cur-
rently serving as teaching fellows.  This demonstrates that, to 
the GESO leadership at least, there was a continuing employer-
employee relationship throughout the students™ years of gradu-
ate study. 
Moreover, Yale was not required to wait and see whether the 
teaching fellows would report for 
work in the second semester 
while continuing to withhold the first semester grades.  They 
had clearly announced their intention to do so and that is suffi-
cient.  
Sawyer of Napa, 
300 NLRB 131, 137 (1990); 
Valley 
City Furniture, 
supra
 at 1595. 
Based on the foregoing, I am comp
elled to conclude that the 
grade strike was a partial strike, unprotected by the Act.  The 
strike, I find, began with its December 7 announcement or, at 
the latest, by December 13, when TAs began to refuse direc-
tives to turn in the grades, which they had already assigned to 
the student work.  Some of them turned in their grades to 
GESO, not the Registrar, an act which, I find, further evidences 
that the strike had begun.  After it began, they continued to 
perform virtually all of their job duties and they accepted their 
pay for that work.  And, they planned and intended to resume 
teaching in the spring semester 
while continuing to strike, if 
they had not achieved their objectives by that time.  Thereby, 

they were engaged in an activity which was ﬁneither strike nor 
work.ﬂ  
Valley City Furniture, 
supra
 at 1594Œ1595. 
2. Withholding the University™s property 
Grades evidence student achievement.  They are the basis on 
which students pass from one leve
l to another, receive their 
degrees and are awarded honors.  They are the basis for the 
credentials awarded by Yale as 
a credentialing institution.  Yale 
argues, and I agree, that the University has a strong property 
interest in the students™ grades.  The General Counsel and 
GESO argue that the grade sheets, on which they recorded 
those grades, were the property of the teaching fellows, which 
they could lawfully withhold.  
That argument, I find, fails to 
accord proper significance to the grades themselves as distin-
guished from the paper on which they were recorded.  
The grades, however incorporeal they may be, are separate 
from the teaching fellows™ grade sheets.  They are also more 
than the teaching fellows™ mental processes.  They are, in cer-
tain respects, that which is produced by a semester of teach-
ing.22  To withhold those grades 
is essentially to withhold an 
aspect of the semester™s production.  The withholding of the 
goods produced, whether grades or widgets, as distinguished 
from the refusal to produce additional goods, is not a lawful 
element of a strike.  It is 
essentially like the conduct con-
demned in Fansteel
 and other sitdown cases,
23 and such cases 
as 
Beacon Upholstery, 
where employees not only refused to 
work but also interfered with the performance of the nonstrik-
                                                          
                                                           
22 To say this is not to denigrate that which is the real ﬁproductﬂ of 
education, learning and growth. An admittedly poor analogy could be 
drawn between teaching and progra
mming a computer to solve a prob-
lem.  The semester™s learning coul
d thus be equated to the program 
ﬁlearnedﬂ by the computer, the fina
l examination to the process by 
which the computer solves the pr
oblem for which the program was 
intended, and the solution of that pr
oblem to the grade assigned for the 
work.  The solution belongs to the employer, regardless of who owns 
the paper in the printer. 
23 Absent the violence, of course.  The grade strike was entirely non-
violent. Violence, however, is not a critical element in the unlawfulness 
of a sitdown strike.  See, for example, 
Cambro, supra
, and Waco, 
supra
. ing employees 
by preventing access to the plant or by withhold-
ing from the employer materials essential to the performance of 
the work by others.  In this case, by withholding the grades, 
including grades assigned for mi
d term examinations, quizzes 
and papers, the teaching fellows interfered with the work of the 
course instructors and universit
y administrators whose function 
it was to assign, issue and ultimately distribute those grades.
24  Moreover, even assuming that 
the strike did not begin until 
January 2, and even assuming furt
her that the first semester was 
a discrete period of employment
, they so timed their action as 
to totally insulate themselves from ﬁthe loss of wages and the 
risk of lawful replacementﬂ which are incident to a total strike. 
Polytech
, supra; Vic Koenig Chevrolet, 
supra; Phelps-Dodge, supra.  No one else could step in, as their replacements, and 
assign those grades.  This is no
t a case where, like professional 
athletes, the striking workers were irreplaceable because of 
their skill level or popularity.  Ne
ither is it a case of employees 
striking at a critical moment.  The teaching fellows could no 
longer be replaced after January 2 because only they had ob-
served the classroom performance of the undergraduates and 
only they had read and evaluated their work.  They took those 
observations and evaluations with them when they struck.  This 
case is thus distinguishable from 
Leprino Cheese Mfg. Co., 
170 
NLRB 601, 606Œ607 (1968), where the employees™ conduct in 

striking at a critical point in
 the production process, causing 
economic loss to their employer, 
was deemed protected. If they 
are comparable to Leprino™s cheesemakers, the teaching fel-
lows did not merely leave the cheese unfinished, they took with 
them the milk and other ingredients from which the cheese is 
made. 
Thus, I must conclude that 
the teaching fellows were en-
gaged in a partial strike. They
 could not invoke the Act™s pro-
tections for striking while continuing to perform some of their 
duties in the first semester and/or striking with respect to the 
fall semester while intending, and preparing, to teach in the 
spring semester. Neither could th
ey claim the Act™s protections 
while withholding the semester™s 
grades, which I find to be 
university property.  
Accordingly, the statements ma
de by Yale™s supervisors and 
agents to discourage the teaching fellows from engaging in the 

grade strike, while undoubtedly coercive,
25 were not violative 
of the Act. Similarly, any discipline assigned for participation 

was not discriminatory. 
3. Alleged insubordination 
Respondent argues, additionally, 
that the grade strike consti-
tuted insubordination and was therefore unprotected. It is inap-

propriate, I believe, to apply the concept of insubordination to 
strike activity. A lawful strike
 will almost always be conducted 
contrary to the wishes of the employer. As such, it may be said 
to be insubordinate but is prot
ected nonetheless. A strike which 
is violent, in breach of contract
, less than complete or a sitdown 
 24 Contrary to the General Counsel™s contention, there was no way 
that Yale could have effectively 
engaged in self-help and substituted 
others to compile grades accumulated 
throughout the semester.  Indeed, 
in those instances of record where instructor
s sought the underlying 
materials or midterm grades to attempt to do just that, they were re-
buffed. 
25 A number of these statements we
re in writing and are thus do not 
require a credibility analysis. I have not, of course, resolved issues of 

credibility, which would only become a
pparent if the verbal statements 
were to be disputed upon presentatio
n of Respondent™s case-in-chief. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 260is unprotected for the reasons discussed supra,
 without in-volvement of the concept of insubordination.
26 4. Overbroad threats 
Both the General Counsel and the Charging Party argue that 
at least some of the threats attributed to Yale™s agents were 
directed at any work stoppage 
or other protected concerted 
activity generally, and thus wa
rrant denial of the motion to 
dismiss and, ultimately, a remedial order even if the grade 
strike is found to be unprotected. They point to the following 
evidence, contending that each includes an overbroad threat: 
 1. The December 12, 1995 letter from Deans Ap-
pelquist and Brodhead to grad
uate students with teaching 
responsibilities, stating that ﬁ[t]he failure to perform the 

tasks of evaluating student work and reporting grades in a 
timely fashion is a serious breach of academic responsibil-
ity [which] should be expected to bear on the evaluation of 
the graduate student instructor™s performance as a teacher 
and on the assessment of his or
 her suitability for teaching 
appointments during the 
spring semester.ﬂ 
2. Expressions by the faculty of the French Depart-
ment, about December 12, 1995 concerning the appropri-
ateness of the union model in the academic setting and the 
loss of teaching appointments in the spring semester. 
3. December 14 statements by the Director of Graduate 
studies in the French Department about the grade strike 
and the place of unions in academe. 
4. The December 15, 1995 letter from the French De-
partment faculty to graduate students with current or even-
tual teaching assignments, wherein it was stated that 
ﬁ[f]ailure to perform any aspe
ct of a graduate teaching as-
signmentŠe.g. meeting all clas
ses, grading and returning 
all papers . . . would (1) be a 
de facto 
dereliction of profes-
sional duty to our students . . . and (2) constitute behavior 
unacceptable anywhere in the profession for which gradu-
ate teaching is an apprenticeshi
p.ﬂ  That letter went on to 
suggest that ﬁany failure of this kind . . .ﬂ could be consid-

ered in faculty evaluations 
and possibly jeopardize future 
teaching opportunities. 
5. Professor Westerfield™s statements on December 18, 
1995 concerning the inappropriateness of the strike 
weapon in the academic setting and the possibility that 
such conduct could give rise 
to negative evaluations and 
loss of future teaching positions. 
 They cite 
New Fairview Hall Convalescent Home, 
206 NLRB 688, 747 (1973), enfd. 520 F.2d 1316 (2d Cir. 1975), in support 
of this contention.  In that 
case, employees engaged in unpro-
tected partial strikes in the course of a large and otherwise pro-
tected organizing campaign. Th
e employer responded to that 
                                                          
                                                           
26 The cases cited by Respondent did not involve strike activity and 
are thus inapposite.  
Carolina Freight Carriers Corp., 
295 NLRB 1080 
(1989), involved a single-employee™s 
persistent refusal to obey his 
supervisor™s order to clock out and leave work, not a concerted refusal 
to work. Bird Engineering, 
270 NLRB 1415 (1984), involved a group 
of employees who disobeyed a rule prohibiting them from leaving the 
plant during their lunch hour. The Board expressly found that they were 
not engaged ﬁin a strike, withholding 
of work or other permissible form 
of protest.ﬂ  They simply chose to ignore the employer™s rules.  
G & H 
Products, Inc.,
 261 NLRB 298 (1982), involved deferral to an arbitra-
tor™s finding that a union steward had been insubordinate in advising of 
other employees to engage in the in
subordinate act of failing to obey 
the employer™s order that they 
properly fill out their timecards. 
campaign with numerous coercive statements unrelated to the 
partial strikes, including threats 
to close the plant, interroga-
tions, and solicitations to aba
ndon the union, and with 8(a)(3) 
violations.  The employer™s st
atements and warnings which 
responded to the partial strikes, however, were held nonviola-
tive except for one statement uttered in that context which 
could have been understood by employees to prohibit all oth-
erwise protected activities. 
I find New Fairview Hall 
distinguishable from the instant 
case. There, the employees engaged in some unprotected strike 
activity in the course of an 
otherwise protected campaign for 
recognition. Here, the entire cam
paign consisted of the grade strike, conduct which I have 
found to be unprotected. More-
over, each of the statements relied on as overbroad referred to 
or was derived from the grade st
rike, as was alleged in the Gen-
eral Counsel™s complaint.
27  Thus, the December 12 Appelquist/Brodhead letter begins 
with the statement, ﬁCertain graduate students have announced 
plans to withhold grades in undergraduate courses in which 
they have teaching responsibilities.ﬂ
 It goes on to state, ﬁIn the name of the educational values we all share, we urge anyone 
contemplating the non-submission of
 grades . . . to submit your 
grades in the usual manner.ﬂ It is 
in this context that they then 
speak of ﬁ[t]he failure to perform the tasks of evaluating stu-
dent work and reporting grades in a timely fashion [as] a seri-
ous breach of academic respons
ibility [which] should be ex-
pected to bear on the evaluation . . . as a teacher and on the . . . 
suitability for teaching appoint
ments during the spring semes-ter.ﬂ  
Similarly, the December 12 meeting in the French depart-
ment was expressly held to deal with the grade strike.  In that 

meeting, the threatened loss of
 spring appointments was solely related to participation in the grade strike and the statement 
concerning the appropriateness of the union model in the aca-
demic setting was a distinct expression of opinion, protected by 
8(c).  There was no threat implied or expressed concerning 
adverse consequences for supporting a union or seeking repre-
sentation.  The December 14 statements were uttered when 
students sought clarification of 
the December 12 meeting; any 
threats made therein related solely to participation in the grade 
strike and not to unionization in general.  The December 15 
letter was, expressly, a further followup to the December 12 
meeting.  And, the meeting at which Pr
ofessor Westerfield spoke on 
December 18 was also expressly ﬁabout the grade strike.ﬂ  In 
that meeting, he candidly expr
essed his strongly negative opin-
ion about the use of the strike weapon by teachers. However, 
his threats of adverse recomm
endations and redesign of his 
courses to eliminate teaching fellows were related to the teach-
ing fellows ﬁdo[ing] thisﬂ or engaging in ﬁthis action,ﬂ i.e., 
engaging in a grade strike. 
 27 The complaint, par. 9, alleges 
that ﬁ[f]rom about January 2 to 
January 14. . . . Part-time Acting In
structors and Teaching Fellows . . 
ceased work concertedly and engaged in a strike.ﬂ  Par. 10 alleges various threats ﬁif [the employees] 
engaged in the strike described 
above in paragraph 9ﬂ and par. 11 
similarly alleges threats directed 
against the teaching fellows ﬁif they did not cease the strike described 
above in paragraph 9.ﬂ  Encompassed within these paragraphs are the 
threats now contended to be overbroad
 because they could allegedly be understood to restrain conduct beyond the strike ﬁdescribed above in 
par. 9.ﬂ 
 YALE UNIVERSITY 261Thus, I find that there were no ﬁoverbroadﬂ threats directed 
against the exercise of protected activity, even assuming that 
New Fairview Hall 
would mandate that such threats be found 
violative. I would further find that, even if one or two of these 
statements were to be deemed
 technically overbroad, they 
should be considered is
olated and de minimus in the context of 
this litigation and hardly worth returning for many days of 
hearing, briefs and a decision on
 the many other issues raised 
by this complaint.  
5. Condonation The Charging Party contends th
at, by extending the deadline 
for the submission of final grad
es, Yale condoned the actions of those teaching fellows who met the extended deadline, thus 

precluding discipline, citing 
Asbestos Removal, Inc., 
293 NLRB 352, 356 (1989), and 
Jones & McKnight, Inc., 
183 NLRB 82 fn. 3, 89Œ90 (1970).  In each of those cases, the employees had 
engaged in unprotected walkouts.  In 
Asbestos Removal, con-donation was found where the employer had stated, as they 
were walking out, that there woul
d be a meeting to discuss their 
concerns on the following day, 
that there would probably be 
work on the day after that and that the employer would get in 
touch with them. In 
Jones & McKnight, 
condonation was found 
upon an express promise to forgive unprotected conduct if the 
striking employees would cease their picketing and allow other 
employees to come to work. 
As the trial examiner quoted in 
Jones & McKnight
:  Condonation is a question of 
fact, and a determination of 
whether an employer has forgiven unprotected activity of its 
employees requires an evaluation 
of all the relevant conduct.  
[Citing and quoting from 
M. Eskin & Son, 
135 NLRB 666, 
667 (1962).]  Also, ﬁcondonation requires a demonstrated 
willingness to forgive the improp
er aspect of concerted action, 
to ‚wipe the slate clean.™  After a condonation the employer 

may not rely upon prior unprotected activities of employees to 
deny reinstatement to, or othe
rwise discriminate against, 
them.ﬂ  [Citing and quoting from 
Confectionery Workers, Lo-
cal 805,
 312 F.2d 108 (2d Cir. 1963).]  
 Condonation requires ﬁclear and convincing evidenceﬂ of an 
agreement to ﬁwipe the slate cleanﬂ and ﬁis not to be lightly 
inferred.ﬂ  
International Paper Co., 
309 NLRB 31, 38 (1992).   
Here, the teaching fellows engaged in what I have found to 
be an unprotected strike.  On its
 conclusion, eight who had been 
PTAIs in the fall 1995 semester allegedly suffered discrimina-
tory reassignments, dissolution of 
their courses, and/or greater 
supervision.  One teaching assistant, Dasgupta, was made the 
subject of disciplinary charges. 
The record reflects that, on Ja
nuary 10, Dean Appelquist ex-
tended to January 15 the deadline for the TAs to turn in their 
final grades.  He warned that, if they failed to do so, their ﬁeli-
gibility for a teaching assignment for the coming term will be 
withdrawn.ﬂ  While it is implicit that such eligibility would not 
be withdrawn if they complied (as they did), he made no other 
promises or assurances of forg
iveness.  Neither did he condone 
any conduct beyond the withholding 
of final grades.  Only one 
TA, Dasgupta, is alleged to have
 suffered discriminatory treat-
ment.  That  discrimination  consisted  of  Yale™s  instituting  of  
disciplinary proceedings against her. Those proceedings were 
instituted on December 18, 
before 
the alleged condonation, and 
were based on her refusal, on request, to turn over both the 
grades and the graded papers as well as her delivery of the 

grades and papers to the union office.  Her hearing was post-
poned from January 10 to 15 and from January 15 to 31.  On 
January 22, Dean Appelquist in
formed Dasgupta that, with the 
grade strike behind them, he ha
d decided to ﬁwithdraw [her] 
case from consideration by the Committee on Regulations and 
Discipline.ﬂ  This record does not support a conclusion of con-
donation of her actions.  Even if 
it did, the Dean™s actions con-
stituted effectuation of the condonation. 
All the remaining alleged discriminatees were PTAIs. Their 
deadline for the submission of final grades had only been ex-
tended to January 9, a deadline they did not meet. In the Eng-
lish department, where four of 
the eight PTAIs were teaching, 
another ﬁdeadlineﬂ had issued.  
On January 12, the departmen-
tal chair asked them to ﬁreconsider . . . and assign . . . the 
grades.ﬂ  Short of that, she asked that they return all papers and 
exams, and any grade records, so that the English department 
faculty could complete the grading process, by January 16. 
There was no promise, express or 
implied, of forgiveness. All 
the teaching fellows, including the English department PTAIs, 
turned in their final grades on January 15. 
The foregoing evidence, I find, 
falls short of establishing 
condonation, even for those PTAI
s in the English department. 
Unlike the employers™ statements in 
Asbestos Removal and 
Jones and McKnight, there were no statements made from 
which the PTAIs could conclude that their unprotected conduct 
would be overlooked or forgiven if they complied with their 
department™s request. 
6. Conclusion I find, as a matter of law, that the teaching fellows, whatever 
their employee status, were not 
engaged in a protected strike 
activity, for each of the reasons set forth above, and that the 
General Counsel has thus failed to establish an essential ele-
ment to his prima facie case.  This hearing has, thus far, occu-
pied 15-trial days, with over 30 witnesses and nearly 400 exhib-
its. It may well be anticipated that to conclude this hearing with 
the Respondent™s case-in-chief 
and possible rebuttal will oc-cupy at least as much time and require at least as much effort 
on the part of all the parties.  Given my conclusion that the 
General Counsel™s case must fall 
as a matter of law, I further 
find that judicial economy and ad
ministrative efficiency war-
rant that I grant Respondent™s moti
on to dismiss at this stage of 
the proceeding.
28  Accordingly, I make the following 
CONCLUSION OF LAW The Respondent has not violated the Act in any man-
ner alleged in the complaint. 
                                                          
 28 Sun Electric Corp., 
266 NLRB 37, 45 (1983); 
Cherry Rivet Co., 
97 NLRB 1303, 1304 fn. 1 (1951). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 262On these findings of fact and conclusions of law and 
on the entire record, I issue the following recommended
29                                                            
                                                                                             
29 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
ORDER The complaint is dismissed in its entirety.  
 adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
  